IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 22, 2009
                                       No. 08-20260
                                                                       Charles R. Fulbruge III
                                                                               Clerk



DEROSHER E. PRICE,

                                                   Plaintiff-Appellant-
                                                   Cross-Appellee,

versus

FEDERAL EXPRESS CORPORATION,

                                                   Defendant-Appellee-
                                                   Cross-Appellant.




                   Appeals from the United States District Court
                        for the Southern District of Texas
                                 No. 4:06-CV-2459




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       Derosher Price sued his former employer, Federal Express Corporation,
for retaliation based on an earlier Equal Employment Opportunity Commission

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                     No. 08-20260

suit he had filed.     The jury awarded compensatory damages (including for
mental anguish) of $170,000; backpay of $180,000; and punitive damages of
$2,500,000. The district court entered judgment for the compensatory and
backpay amounts found by the jury but reduced the punitive damages to
$100,000. The court awarded $72,962 in front pay, $100,000 in attorney’s fees,
and $14,148 in prejudgment interest.
      Price appeals the reduction in punitive damages. Federal Express Corpor-
ation cross-appeals to challenge the jury instruction regarding retaliation; to ar-
gue for remittitur of the compensatory award; and to challenge the amounts of
the backpay and front pay awards.
      We have carefully reviewed the entire record, the briefs, and the applicable
law and have heard the arguments of counsel. This is a well-tried case with
competent counsel and an able district judge. There is no reversible error, so the
judgment is AFFIRMED. Each party shall bear its own costs on appeal; addi-
tional attorney’s fees on appeal are DENIED.1




      1
        DENNIS, Circuit Judge, concurs in the judgment, disagreeing with its reduction of
the punitive damages award but perceiving little prospect for modification of the judgment
upon further review by this court.

                                            2